Citation Nr: 0612454	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-32 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease/heart disease.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
November 1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

Competent medical evidence has not been presented showing 
diabetic retinopathy, or peripheral neuropathy of the upper 
and lower extremities.


CONCLUSIONS OF LAW

1.  Diabetic retinopathy was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein, nor is it proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2005).

2.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein, nor is it proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).

4.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred therein, nor is it proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board notes that the United States Court of Veteran 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(A) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ 
decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b) (2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error")."

The timing requirement enunciated in Pelegrini II applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, No. -1-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In this case, by a letter dated December 2002, the RO advised 
the appellant-claimant of elements (1) - (3) of the VCAA.  
This was accomplished prior to the 2003 rating action on 
appeal.  In the December 2002 letter, the appellant was 
advised of the evidence necessary to substantiate his claims 
for service connection, he was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, such as VA treatment records and 
private medical records (with the proper identification and 
authorization), and he was advised that he was expected to 
provide the necessary Authorization for Release of 
Information.  The December 2002 letter, therefore, provided 
the notice of elements (1) - (3) that were discussed above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Another VCAA letter was issued in March 2005 and he was 
informed that it was his responsibility to submit all records 
not in the possession of the government.  The March 2005 SSOC 
constituted subsequent process.

We believe that these documents collectively notified the 
appellant of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006); see 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); see also 38 C.F.R. § 3.159 (2005).  The 
Board finds that VA has provided VCAA complaint notice in 
this matter.

Service medical records have been associated with the claims 
folder along with a VA treatment records dated since January 
1995, and reports of VA examinations.  No additional 
outstanding medical records pertinent to the claims on appeal 
have been identified by the appellant.  The appellant was 
afforded several VA examinations and scheduled for a personal 
hearing for which he failed to report.  The Board, therefore, 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) as well as its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The appellant has not claimed that VA has failed to comply 
with the notice or duty to assist requirements of the VCAA.

The Board is aware that the appellant was not informed of the 
effective date of an award.  See Dingess, supra.  However, as 
his claims are being denied, for reasons discussed below, the 
Board finds that the appellant has not been prejudiced by the 
action and that the error was harmless.  We note that a 
remand for the purpose of issuing such notice would only 
delay the claims and have no effect on the outcome; as such, 
a remand would service no useful purpose for the issues being 
decided in this case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

II.  Service Connection Claims

Disability compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  
Cardiovascular-renal disease, an organic disease of the 
nervous system and diabetes mellitus shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2005).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. 

Weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection 
for diabetic retinopathy, and peripheral neuropathy of both 
the upper and lower extremities.  Service medical records are 
negative for any complaints, treatment, or diagnosis of the 
claimed conditions, and all available medical evidence of 
record is silent for a diagnosis of the claimed conditions.  
VA eye examinations in March and October 2003 were negative 
for diabetic retinopathy.  VA examination in October 2003 was 
found no evidence of peripheral neuropathy of the 
extremities.  The medical evidence of record does not 
establish the existence of the claimed disabilities.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the claimant currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence in this case does not establish the 
existence of the claimed disorders, the Board finds that 
service connection is not warranted for diabetic retinopathy, 
and peripheral neuropathy of the upper and lower extremities.

The Board acknowledges the appellant's assertion that, 
secondary to his service-connected diabetes mellitus, he has 
diabetic retinopathy, and peripheral neuropathy.  However, he 
does not have a current diagnosis for these conditions and he 
is not competent to provide a medical opinion as to diagnosis 
or etiology.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Therefore, his statements 
regarding diagnosis and etiology have no probative value in 
weighing the evidence in this case.

Again, in weighing the appellant's statements, treatment 
records, and VA examinations of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for diabetic retinopathy and peripheral neuropathy 
of the upper and lower extremities.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for diabetic retinopathy is denied.

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.




REMAND

The veteran has appealed the denial of service connection for 
a heart disorder.  The AOJ has attempted to segregate the 
issues of service connection for coronary artery disease from 
aortic stenosis.  The Board does not agree in this case.

During service, the veteran was seen, in 1979, in a 
cardiology clinic with a provisional diagnosis of a systolic 
murmur.  In a November 2002 VA record, it was reported that 
an ECG had been consistent with an inferior infarct.  In a 
February 2003 nutrition note, there was a report of "CAD."  
The October 2003 VA examination established the presence of a 
murmur and aortic stenosis.  Coronary artery disease was not 
specifically ruled out.  The veteran is service-connected for 
hypertension and diabetes mellitus.

Under the circumstances, additional action is required.  
Therefore, the case is remanded for the following:

1.  The AOJ should order an examination 
of the cardiovascular system.  The 
presence or absence of coronary artery 
disease or residuals of an infarct should 
be specifically ruled in or out.  If 
either is present, a relationship to 
service or a service-connected disease 
should be ruled in or out.  In regard to 
aortic stenosis any relationship to 
service, including the inservice report 
of a murmur should be ruled in or out.

2.  The AOJ should issue a Dingess 
compliant VCAA letter.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


